773 N.W.2d 264 (2009)
Nancy MILLER, as Personal Representative of the Estate of William Miller, Deceased, Plaintiff-Appellant,
v.
Ghaus MALIK, M.D., Susan E. Oshnock, P.A.-C, Henry Ford Health System, d/b/a Neurosurgery Associates-Oakland, Ashok Prasad, M.D., and William Beaumont Hospital, Defendants-Appellees.
Docket No. 137905. COA No. 277952.
Supreme Court of Michigan.
October 21, 2009.

Order
By order of April 28, 2009, the application for leave to appeal the September 18, 2008 judgment of the Court of Appeals was held in abeyance pending the decision in Bush v. Shabahang (Docket Nos. 136617, 136653, and 136983). On order of the Court, the case having been decided on July 29, 2009, 484 Mich. 156, 772 N.W.2d 272 (2009), the application is again considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we VACATE the opinion of the Court of Appeals and the order of the Oakland Circuit Court granting the defendants' motion for summary disposition, and we REMAND this case to the Oakland Circuit Court for reconsideration of the defendants' motion in light of this Court's decision in Bush v. Shabahang and MCL 600.2301.